Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the preliminary amendment filed on 3/18/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 16,17,20,21,23,24,30,33-35 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pfeffer et al. (2009/0093764).

Regarding claim 16: Pfeffer discloses a radially compressible and expandable rotor for a blood pump (figure 12), the rotor comprising: at least one impeller blade, wherein the at least one impeller blade has an axis of rotation and an impeller blade body made of a material that is elastically deformable (paragraph 0091); and a plurality of stiffening struts (3.2.2) that are at least partially embedded in the material of the impeller blade body, wherein the plurality of stiffening struts comprise at least a first stiffening strut and a second stiffening strut, and the first stiffening strut is connected to the second stiffening strut (3.2.1). 

Regarding claim 17: Pfeffer discloses the first stiffening strut comprises a first end close to the axis of rotation of the at least one impeller blade (see figure given below, labelled I) and the second stiffening strut comprises a first end close to the axis of rotation of the at least one impeller blade (see figure given below, labelled B), and the first stiffening strut and the second stiffening strut are connected to one another at their first ends (see figure below). 
[AltContent: textbox (I)][AltContent: textbox (B)]
    PNG
    media_image1.png
    928
    645
    media_image1.png
    Greyscale


Regarding claim 20: Pfeffer discloses the at least one impeller blade is connected to a hub and is configured to rotate about the hub (figure 12).  

Regarding claim 21: Pfeffer discloses the plurality of the stiffening struts extend up to and into the hub (16).  

Regarding claim 23: Pfeffer discloses the plurality of the stiffening struts extend radially from a first axial spacing outside the hub to a second axial spacing (figure 12).  

Regarding claim 24: Pfeffer discloses the first stiffening strut (labelled I) and the second stiffening strut (labelled B) are connected to one another through a rail (16), wherein the rail is flexible and is close to the axis of rotation of the at least one impeller blade (paragraph 0097).  

Regarding claim 30: Pfeffer discloses the plurality of stiffening struts are completely embedded in the material of the impeller blade body (paragraph 0091).  

Regarding claims 33-35: Pfeffer discloses the plurality of stiffening struts are comprised of a first material and the impeller blade body is comprised of a second material, wherein the first material is different from the second material; the first material is stiffer than the second material; the second material comprises an elastic polymer, a memory alloy or nitinol (paragraph 0091).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22,25-29,32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer.
Regarding claims 22,26-29: Pfeffer discloses the claimed invention as recited above except for specifying the numerical specification or groove. 
With regard to geometrical orientation, it is the examiners position that such     would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements. Moreover, there is nothing in the record which establishes that the claimed geometrical configuration present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)). Additionally, it is within the scope of one  having an ordinary skill in the art before the effective filing date of the instant application to adopt groove configuration in order to enhance secure connection therein.

Regarding claims 25,32: Pfeffer discloses the claimed invention as recited above except for the manufacturing process, as to the method of manufacturing process, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)


\



Allowable Subject Matter
Claims 18,19,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746